274 F.2d 751
107 U.S.App.D.C. 93
Manuel BAKER, Appellant,v.Celia RADOW, Appellee.
No. 15147.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 21, 1959.Decided Jan. 7, 1960.

Appeal from the United States District Court for the District of Columbia; James W. Morris, Judge.
Mr. Allan C. Swingle, Washington, D.C., for appellant.
Mr. Arthur S. Feld, Washington, D.C., with whom Messrs. Joseph D. Bulman and Sidney M. Goldstein, Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant seeks reversal of a judgment against him in appellee's suit for damages resulting from an automobile collision.  His primary point, that the court erred in refusing to direct a verdict in his favor, rests on his contention that some of the testimony against him was inherently incredible.  We find no error.


2
Affirmed.